Title: From James Madison to Edmund Pendleton, 3 September 1781
From: Madison, James
To: Pendleton, Edmund

 
Dear Sir
Philada. Sepr. 3d. 81.
I am favored with yours of the 27th. ultimo. This letter will be the most agreeable of any I have long had the pleasure of writing. I begin with informing you that the Commander in chief and the Ct. Rochambeau, the former with a part of the American Army, and the latter with the whole of the French are thus far on their way for the Southern Department. The American troops passed through the Town yesterday. The first division of the French today. The 2d will pass tomorrow. Nothing can exceed the appearance of this specimen which our ally has sent us of his army, whether we regard the figure of the men or the exactness of their discipline.
Yesterday also arrived from his Special Mission to the Court of France Col. John Laurens. Although his success has not been fully commensurate to our wishes, he has brought with him very substantial proofs of the determination of that Court to support us. Besides a considerable quantity of Cloathing, & other valuable articles, there are upwards of 16,000 Stand of Arms. It is rather unlucky that they found it expedient to put into Boston instead of this place from whence the distribution of them would have been so much more easy.
I wish I could have concluded the intelligence without adding that Admiral Hood with 13 Sail of the line from the West Indies lately arrived at New York and after being joined by Greaves with 8 Ships put again immediately to sea. The French squadron under de Barras had previously sailed from New Port. as the expected arrival of de Grasse from the W. Indies could not be unknown to Hood, there is li[ttle] doubt that his activity is directed against the Junction of the two F. fleets. Not a word as yet of the Congress at Vienna. I hope the issue of this campaign will compel England to a more active concurrence in the pacification, than she could be expected [to] give whilst the ideas of the American Secretary prevailed in her Councils.
I am Dr. Sir Yrs. sincerely
J. Madison Junr.
 